Citation Nr: 0419359	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for left thumb strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1989 
to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The veteran indicated on his October 2002 VA Form 9 that he 
wished to testify at a BVA hearing.  In May 2004 
correspondence, he withdrew the hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  The notice should indicate 
what information or evidence should be provided by the 
claimant and what information or evidence VA will attempt to 
obtain on the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The June 2001 VCAA letter failed to explain 
the following:  1) what evidence, if any, is needed to 
substantiate the claim for an increased rating, 2) which 
portion of that evidence, if any, the veteran has the 
responsibility to provide, and 3) which portion of that 
evidence, if any, the VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In a September 2001 rating decision the RO granted service 
connection for a chronic left thumb strain with an evaluation 
of 10 percent disabling by analogy using Diagnostic Code 
5224, ankylosis of the thumb § 4.71a.  Diagnostic Code 5224 
provides for a 10 percent evaluation where there is favorable 
ankylosis of the thumb and a 20 percent evaluation where 
there is unfavorable ankylosis of the thumb.  

The provisions for rating disabilities in the fingers were 
amended on July 26, 2002 and made effective August 26, 2002.  
67 Fed. Reg. 48784-48787 (July 26, 2002) (now codified at 38 
C.F.R. § 4.71a).  The amendments changed the criteria for 
evaluating ankylosis of the fingers and added Diagnostic 
Codes 5228 through 5230 which addressed disability of the 
fingers based on limitation of motion.  As such, the Board 
must determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change. VAOPGCPREC 3-2000.  In this case, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since August 26, 2002 under 
the revised criteria, applying whichever is more favorable to 
the veteran.  

A July 2001 VA examination stated that the veteran had a 
"20-degree extension deficit in the metacarpal phalangeal 
joint on active movement."  The veteran's metacarpal 
phalangeal joint was not shown to be immobile, rather it was 
only found to have a 20-degree extension deficit.  Diagnostic 
Code 5228 specifically addresses limitation of motion of the 
thumb.  Therefore, the Board is of the opinion that the 
veteran's disability should be evaluated using Diagnostic 
Code 5228 rather than Diagnostic Code 5224.

In order to evaluate the veteran under Diagnostic Code 5228 
he must be afforded another examination.  Diagnostic Code 
5228 allows a 20 percent disability rating if there is a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers 
and a 10 percent disability rating if the gap is between one 
to two inches (2.5 to 5.1 cm.).  The July 2001 VA 
examination, which was performed prior to the amendments at 
issue here, did not address the gap, if any, between the 
veteran's thumb and his fingers.  Therefore, the Board 
concludes that in order to comply with VA's duty to assist 
and because the evidence of record with regard to the issue 
on appeal does not address the criteria in Diagnostic Code 
5228, the veteran is entitled to a current VA examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 4.2 (2003).  
This process is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be 
afforded an examination to determine the 
current severity of service-connection 
for left thumb strain.  The examiner must 
describe all current subjective 
complaints and findings and must test the 
gap, if any between the veteran's thumb 
and fingers with the thumb attempting to 
oppose the fingers, expressing 
measurements in inches or centimeters.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.   

3.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  Specifically, 
the RO should address which diagnostic 
code (either 5224 or 5228) is most 
appropriate for evaluating the veteran's 
left thumb strain.  If the claim is still 
denied, the RO must furnish the veteran 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




